Name: 92/277/EEC: Council Decision of 15 May 1992 on support measures in the form of a grant to an import programme for Albanian industry
 Type: Decision
 Subject Matter: industrial structures and policy;  financing and investment;  international trade;  trade policy;  cooperation policy;  Europe
 Date Published: 1992-05-26

 Avis juridique important|31992D027792/277/EEC: Council Decision of 15 May 1992 on support measures in the form of a grant to an import programme for Albanian industry Official Journal L 144 , 26/05/1992 P. 0018 - 0018 Finnish special edition: Chapter 11 Volume 19 P. 0198 Swedish special edition: Chapter 11 Volume 19 P. 0198 COUNCIL DECISION of 15 May 1992 on support measures in the form of a grant to an import programme for Albanian industry (92/277/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3906/89 of 18 December 1989 on economic aid to certain countries of central and eastern Europe (1), and in particular Article 9 (3) thereof, Whereas Regulation (EEC) No 3906/89 lays down rules and conditions for the granting of economic aid to certain countries of central and eastern Europe; Whereas the Commission Decision of 6 May 1992 approving an import support guarantee programme in Albania is not in accordance with the opinion given by the Committee on Aid for Economic Restructuring in certain countries of central and eastern Europe on the draft measures to be taken; Whereas, under the first subparagraph of Article 9 (3) of Regulation (EEC) No 3906/89, the Commission has communicated the said Decision to the Council and deferred its application for six weeks; Whereas the Council may, under the second subparagraph of Article 9 (3) of the said Regulation, take a different decision within a period of six weeks from the date when the Commission communicated its Decision; Whereas, in view of the situation in Albania, support measures in the form of a grant to a programme for the import of raw materials, semi-finished products and spare parts for Albanian industry should be adopted, HAS DECIDED AS FOLLOWS: Sole Article Support measures in the form of a grant shall be adopted to enable the financing of a programme for the import of raw materials, semi-finished products and spare parts for Albanian industry. The maximum amount of these measures shall be ECU 20 million. The Commission shall implement these measures. Done at Brussels, 15 May 1992. For the Council The President Arlindo DE CARVALHO (1) OJ No L 375, 23. 12. 1989, p. 11. Regulation as last amended by Regulation (EEC) No 3800/91 (OJ No L 357, 28. 12. 1991, p. 10).